                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION


JIMMY EDWARDS, et al., on behalf of themselves    Case No. 7:18-cv-169-BO
and all others similarly situated,
                                                  Consolidated with Cases No. 7:18-cv-
                     Plaintiffs,                  177-BO and
                                                  No. 7:18-cv-178-BO
v.

CSX Transportation, Inc.,

                     Defendant.

ANTOINETTE MOORE, individually and on             Case No. 7:18-cv-177-BO
behalf of all others similarly situated,

                     Plaintiffs,

v.

CSX Transportation, Inc.,

                     Defendant.

WEST LUMBERTON BAPTIST CHURCH, et al.,            Case No. 7:18-cv-178-BO
individually and on behalf all others similarly
situated,

                     Plaintiffs,

v.

CSX TRANSPORTATION, INC.,

                     Defendant.



                        CSX TRANSPORTATION, INC.’S
                OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE




        Case 7:18-cv-00169-BO Document 80 Filed 03/19/21 Page 1 of 19
       Plaintiffs ask the Court to strike nine of CSX Transportation, Inc.’s (“CSXT’s”) affirmative

defenses and to declare aspects of CSXT’s answer deficient and plaintiffs’ corresponding

allegations admitted. See Pls.’ Motion to Strike (“Mot.”), ECF No. 72. Plaintiffs’ motion is

baseless and should be denied for multiple reasons.

       First, plaintiffs ignore that where CSXT noted that plaintiffs’ allegations contain legal

conclusions, not factual assertions, CSXT also admitted or denied those allegations, precisely as

the law suggests.

       Second, plaintiffs claim that CSXT improperly responded to allegations quoting from or

characterizing documents by stating that the “document speaks for itself,” but plaintiffs again omit

that CSXT also responded substantively to those allegations by admitting or denying them.

       Third, plaintiffs erroneously argue that the Court should deem admitted claims dismissed

by both this Court and the Fourth Circuit, seeking to revive these preempted claims through a back-

door motion to strike.

       Fourth, plaintiffs ignore the weight of authority holding that the heightened pleading

standard of Rule 8(a) does not apply to affirmative defenses governed by Rule 8(b)(1)(A).

       Fifth, CSXT’s affirmative defenses are not mysterious in the least, say what they mean,

and, if they impose some litigation burden on plaintiffs to disprove, that is simply the price of

choosing to litigate a forty-year-old contract to which plaintiffs are not party.

       Finally, plaintiffs fail to carry their high burden to show that they will be prejudiced if the

Court does not strike CSXT’s defenses and deem their allegations admitted.

       CSXT’s Answer more than satisfies the requirements of Rule 8, while plaintiffs’ motion

falls far short of the requirements of 12(f).




                                      1 80 Filed 03/19/21 Page 2 of 19
          Case 7:18-cv-00169-BO Document
       In all, the motion is nothing but a distraction. And an unnecessary one at that. Plaintiffs

claim frustration that CSXT does not at this moment know all plaintiffs want CSXT to know about

a contract entered over four decades ago, as to which no or little action may have been taken by

anyone, anywhere, in the four decades since. It was not CSXT’s choice to litigate this case, or that

contract. CSXT has faithfully told what it knows, and has acknowledged what it does not yet know,

in its Answer. It offered to do still more in a meet-and-confer exchange -- to walk with plaintiffs’

counsel, line-by-line, through its Answer to reduce or eliminate uncertainty. Plaintiffs opted

instead for this motion.

       The motion should be denied.

                                        BACKGROUND

       After Hurricanes Matthew and Florence flooded parts of Lumberton, North Carolina,

several residents and businesses filed three nearly identical complaints against CSXT. 1 CSXT

moved to dismiss the complaints, and in response, plaintiffs consolidated the three cases and filed

an amended consolidated complaint on February 28, 2019 (the “Am. Compl.”, ECF No. 29). The

Amended Complaint contained claims for common and gross negligence, trespass and public and

private nuisance, and for breach of a forty-year-old public works agreement between CSXT’s

predecessor and two local government entities (the “Tri-Party Agreement”). See Am. Compl.

       On April 29, 2019, CSXT moved to dismiss the Amended Complaint. See Mot. to Dismiss,

ECF No. 36. The Court granted CSXT’s motion to dismiss in its entirety, and plaintiffs appealed.

See Order, ECF No. 51. On appeal, the Fourth Circuit affirmed this Court’s dismissal of plaintiffs’




1
 Moore v. CSX Corp., No. 7:18-cv-00177; Edwards v. CSX Corp., No. 7:18-cv-80169; W.
Lumberton Baptist Church v. CSX Corp., No. 7:18-cv-00778.



                                      2 80 Filed 03/19/21 Page 3 of 19
          Case 7:18-cv-00169-BO Document
tort claims (Counts 2, 3, and 4), but reversed in part and remanded the claim for breach of the Tri-

Party Agreement (Count 1). See Order, ECF No. 58.

       CSXT answered the Amended Complaint on February 12, 2021. See Answer and

Affirmative Defenses to Am. Compl. (“Answer”), ECF No. 67.

       After business hours on Friday, February 19, plaintiffs’ counsel sent CSXT’s counsel an e-

mail seeking clarification on a single paragraph in CSXT’s answer – paragraph 61. The parties met

and conferred in writing and by telephone several times over the following week. During those

discussions, the only issue raised by plaintiffs was CSXT’s response to Paragraph 61 and similar

allegations containing legal conclusions. Plaintiffs did not raise concerns about CSXT’s

affirmative defenses or any other alleged deficiencies. CSXT reminded plaintiffs that answering

about a decades-old contract is not an everyday affair, and that CSXT would be speaking falsely

(which CSXT and its counsel will not do) if it was forced to pretend through a pleading that it

knew more than it did. Nonetheless, CSXT offered to discuss its Answer line-by-line in a

determined effort to work with plaintiffs to resolve any concerns they may have. Plaintiffs declined

CSXT’s offer, and instead filed their motion to strike.

                                      LEGAL STANDARD

       Under Fed. R. Civ. P. 12(f), a court may strike from a pleading “redundant, immaterial,

impertinent or scandalous matter.” Fed. R. Civ. P. 12(f). Because striking a pleading is a drastic

remedy, the “burden is high and rests with the movant.” Hinkle v. Experian Infos. Sols., Inc., No.

18 cv 7, 2018 WL 1511177, at *1 (W.D.N.C. Mar. 27, 2018) (citing Clark v. Milam, 152 F.R.D.

66, 70 (S.D.W. Va. 1993)). Courts do not strike pleadings without a strong showing that failing to

strike the material would unfairly prejudice the movant, Nexus Tech., Inc. v. Unlimited Pwr., Ltd.,

No. 19-cv-00009, 2020 WL 5723756, at *1 (W.D.N.C. Sept. 24, 2020), and that the material at




                                     3 80 Filed 03/19/21 Page 4 of 19
         Case 7:18-cv-00169-BO Document
issue has “no possible bearing upon the subject matter of the litigation.” Garey v. James S. Farrin,

P.C., No. 16-CV-542, 2018 WL 4688389, at *5 (M.D.N.C. Sept. 29, 2018) (quoting N.C. Shellfish

Growers Ass’n v. Holly Ridge Assocs., L.L.C., 200 F. Supp. 2d 551, 554 (E.D.N.C. 2001)); see

also Arora v. Daniels, No. 17-cv-134, 2018 WL 1597705, at *14 (W.D.N.C. Apr. 2, 2018) (a court

will not strike an affirmative defense unless it could not “constitute a valid defense to the action”)

(quoting Waste Mgmt. Holding, Inc. v. Gilmore, 252 F.3d. 316, 347 (4th Cir. 2001)); Webb v.

Stevens, No. 05-CV-33, 2008 WL 3819826, at *2 (E.D.N.C. Aug. 12, 2008) (“[A] motion to strike

matter from an answer will not be granted, unless the moving party demonstrates that the

challenged materials is so unrelated to the plaintiff’s claims as to be unworthy of any

consideration” (quoting McIntyre-Handy v. APAC Customer Servs., No. 05CV124, 2006 WL

721383 (E.D. Va. 2006)).

       As plaintiffs themselves acknowledge (Mot. at 4), Rule 12(f) motions to strike are “viewed

with disfavor” and are granted infrequently and “only for egregious violations.” Garey, 2018 WL

4688389, at *5 (quoting Brown v. Inst. for Family Centered Servs., Inc., 394 F. Supp. 2d 724, 727

(M.D.N.C. 2005)); see also Kelly v. U.S., 809 F. Supp. 2d 429, 233 (E.D.N.C. 2011). In considering

a Rule 12(f) motion, the court views “the pleading under attack in a light most favorable to the

pleader.” Garey, 2018 WL 4688389, at *5 (quoting Guessford v. Pa. Nat’l Mut. Cas. Ins. Co., 918

F. Supp. 2d 453, 467 (M.D.N.C. 2013)). “Any doubt about whether the challenged material is

redundant, immaterial, impertinent, or scandalous should be resolved in favor of the non-moving

party.” 5C Federal Practice and Procedure § 1382.




                                      4 80 Filed 03/19/21 Page 5 of 19
          Case 7:18-cv-00169-BO Document
                                           ARGUMENT

I.     CSXT PROPERLY ANSWERED THE COMPLAINT’S NUMBERED
       ALLEGATIONS.

       Ignoring federal pleading requirements and governing law, plaintiffs seek to advance this

case not on its substance but on “gotcha” tactics, asking the Court to employ the bluntest

instrument of striking CSXT’s answers instead of expecting plaintiffs to prove their case.

Specifically, they invite the Court to find that “certain” aspects of CSXT’s answers fail to meet

federal pleading standards, and to “deem[] admitted” the corresponding allegations in their

Amended Complaint. Mot. at 2.

       Plaintiffs at first do not identify the specific allegations they seek to have admitted. But

then they clarify in their proposed order that the Motion targets any “responses that did not admit,

deny, or claim a lack of information to do so.” Proposed Order, ECF No. 72-1. This makes the

Court’s task easy, since plaintiffs protest only portions of CSXT’s answering statements, while

ignoring the remainder of each response. In response to each and every paragraph of the Amended

Complaint, CSXT either admitted, denied, or pled a lack of information, through a painstaking

process that even plaintiffs acknowledge resulted in a detailed and lengthy answer, one “five pages

longer than the operative complaint.” Pls.’ Mem. in Support of Mot. to Strike (“Mem.”) at 10, ECF

No. 73. This is all Rule 8 requires.

       As for their specific grievances, plaintiffs appear to take issue with three types of responses:

(1) where CSXT points out that an allegation states a legal conclusion, in whole or in part; (2)

where CSXT states that a particular document “speaks for itself” and denies plaintiffs’

characterization of the document; and (3) CSXT’s position that no answer is required for claims

dismissed by the Court. Plaintiffs’ arguments lack merit.




                                      5 80 Filed 03/19/21 Page 6 of 19
          Case 7:18-cv-00169-BO Document
       A.      CSXT Properly Responds To Plaintiffs’ Legal Assertions.

       A defendant may answer that allegations “state legal conclusions” where, as here, it also

denies or admits the allegations in the alternative and/or includes a general denial in the answer.

See Farrell v. Pike, 342 F. Supp. 2d 433, 441 (M.D.N.C. 2004) (refusing to strike answer where

defendant responded that plaintiff’s allegations stated legal conclusions, and for all but two of the

contested paragraphs, denied the allegations in the alternative). Here, CSXT does both.

       In every paragraph where CSXT responds that an allegation contains legal conclusions,

CSXT also denies the allegations, admits the allegations, and/or states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations. See, e.g., Answer ¶¶ 18-20

(denying allegations, including for lack of knowledge), ¶ 42 (denying allegations), ¶ 61 (denying

allegations), ¶¶ 234-41 (denying allegations). CSXT’s Answer also states at the outset that “all

allegations not expressly admitted are denied.” Answer at 1. These responses are consistent with

Rule 8 and federal pleading requirements; nothing more is required. See In re Carceres, No. 20-

09007, 2020 WL 6891916, at *2 (M.D.N.C. Nov. 2, 2020); Farrell, 342 F. Supp. 2d at 441.

       Plaintiffs’ specific objections are unavailing. For example, plaintiffs call out CSXT’s

response to Paragraph 42, which alleges: “As a result of the merger, CSX assumed all of Seaboard

Coast Line’s legal duties, responsibilities, and liabilities. CSX stands in the shoes of the Seaboard

Coast Line Railroad Company today.” Mem. at 12. This allegation states a host of inaccurate

statements and legal conclusions, including that CSXT and Seaboard combined through a

“merger” (which CSXT already denied in response to ¶ 39), and that CSXT “assumed… legal

duties” and unidentified “responsibilities and liabilities” as a result of a merger. It also includes

the unintelligible allegation that “CSX stands in the shoes” of Seaboard for unidentified purposes,

whatever that might mean in this particular context. Id. CSXT responded that the allegations in




                                      6 80 Filed 03/19/21 Page 7 of 19
          Case 7:18-cv-00169-BO Document
Paragraph 42 state legal conclusions to which no response is required, and also that no response is

required to the extent these allegations relate to plaintiffs’ tort claims or any contract claim based

on any unnamed or undated agreements because the Court dismissed those claims and the Fourth

Circuit agreed they cannot proceed. Answer, ¶ 42. All this is conventional, permissible, and true.

But CSXT’s response to Paragraph 42 does not stand solely on those objections. The Answer

further states: “CSXT denies the remaining allegations in Paragraph 42.” Id. (emphasis added).

There is nothing confusing, evasive, or misleading in this response. To the extent the allegations

in Paragraph 42 relate to plaintiffs’ sole remaining claim for breach of the Tri-Party Agreement,

CSXT denies them. Much the same goes for the other numbered answer responses in this category.

       B.      CSXT Properly Responds To Allegations Concerning Documents.

       Likewise, it is appropriate to respond that particular documents “speak for themselves,”

especially where the defendant also admits or denies the allegations. See In re Carceres, 2020 WL

6891916, at *2 (refusing to strike responses where defendant refused to admit or deny allegations

because a document “speaks for itself” or that the allegations contain legal conclusions, because

defendant denied the allegations in the alternative and the answer included a general denial). Here,

in each paragraph where CSXT states that a document “speaks for itself,” CSXT also does what

pleaders regularly and permissibly do: denies the allegations, admits the allegations, and/or states

that it lacks knowledge or information sufficient to form a belief as to the truth of the allegations.

See, e.g., Answer, ¶¶ 53-59 (admitting that the allegations pertain to and purport to quote from a

particular document, denying plaintiffs’ characterization of the document, and denying all




                                      7 80 Filed 03/19/21 Page 8 of 19
          Case 7:18-cv-00169-BO Document
allegations that are not specifically admitted). Plaintiffs’ arguments about these responses are

baseless. 2

        For example, plaintiffs take issue with CSXT’s response to Paragraph 54, which alleges:

               Under the Tri-Party Agreement, the Seaboard Coast Line granted
               the City and the Drainage District the right to construct a permanent
               levee system across Seaboard’s wide right of way. Id. at preamble.
               Specifically, the governments were permitted to “construct and
               maintain portions of a[n] . . . earthen dike on the easterly and
               westerly portions of [Seaboard’s] right of way.” Id. The
               governments were permitted to build as close as “15 feet from the
               center line of [Seaboard’s] main track.” Id.

Mem. at 13. In response, CSXT admits that the allegations in Paragraph 54 purport to quote and

summarize the “Tri-Party Agreement.” Although CSXT states that the “Tri-Party Agreement”

speaks for itself, CSXT also denies plaintiffs’ characterization of that document. Answer ¶ 54

(emphasis added). And, as if that was not clear enough, CSXT further states that “[e]xcept as

specifically admitted herein, CSXT denies the allegations in Paragraph 54.” Id. (emphasis added).

        C.     CSXT Is Not Required To Respond To Dismissed Claims

        Finally, plaintiffs argue that the Court should deem admitted all allegations in all of their

dismissed counts because CSXT did not respond to those preempted claims. The irony of this

grievance is deep. On the one hand, plaintiffs object to CSXT’s affirmative defenses concerning

negligence because “there are no negligence claims in this case,” these having been dismissed.



2
  In arguing that CSXT’s responses are deficient for letting a document “speak[] for itself,”
plaintiffs neglect to mention the North Carolina case law directly on point. See In re Carceres,
2020 WL 6891916, at *2. Plaintiffs’ authorities from the Northern District of Illinois and the
Middle District of Pennsylvania are distinguishable. In State Farm Mut. Auto. Ins. Co. v. Riley,
199 F.R.D. 276, 279 (N.D. Ill. 2001), the court determined it was not appropriate to state that a
document “speaks for itself” in order to avoid admitting or denying allegations at all. And in
Graham Eng’g Corp. v. Suarez, No. 16-CV-2527, 2018 WL 1907124, at *2 (M.D. Pa. Apr. 23,
2018), “[n]one of [the plaintiff’s] allegations at issue sub judice explicitly or implicitly refer[ed]
to documents,” which made the defendant’s answer that the “document speaks for itself”
ambiguous.




                                      8 80 Filed 03/19/21 Page 9 of 19
          Case 7:18-cv-00169-BO Document
Mem. at 5. Now here, plaintiffs fault CSXT for not addressing portions of their complaint

regarding those very same contentions of negligence. Which is it?

       At any rate, CSXT is not required to answer dismissed claims. See Peper v. United States

Dep’t of Agric.., Civ. A. No. 040-cv-01382, 2008 WL 1744578, at *2 (D. Colo. Apr. 11, 2008)

(“In their Answer, Defendants clearly state that these claims have previously been dismissed by

the Court, and they therefore make no response, as none is required.”). 3 Plaintiffs’ only authority

does not suggest otherwise, as their single case did not concern allegations for dismissed claims.

See State Farm, 199 F.R.D. at 279. The Court should reject plaintiffs’ backdoor attempt to revive

claims that both this Court and the Fourth Circuit found preempted.

       All that remains of this case is Count I, a claim for breach of contract. CSXT answered the

allegations in Count 1, and answered as well the general factual allegations preceding Count 1 that

are expressly incorporated into that Count. Where CSXT notes in that portion of its Answer that

“[n]o response is required to allegations . . . that relate to plaintiffs’ tort cause of action or any

contract cause of action related to any unnamed or undated agreements,” CSXT also admits or

denies the allegations to the extent they relate to the surviving claim. See, e.g., id. ¶ 164. The only

portions of the Amended Complaint that CSXT has not answered are the three causes of action

dismissed by this Court and affirmed as preempted by the Fourth Circuit. Id., ¶¶ 242-54 (Count 2:

Tort Cause of Action Based on a Railroad Corporation’s Duty to Protect the Public Good); ¶¶ 255-

70 (Count 3: Negligence and Willful and Wanton Misconduct); ¶¶ 271-79 (Count 4: Trespass and


3
  See also Pinkston v. Univ. of S. Fla. Bd. of Trustees, No. 18-cv-2651, 2019 WL 2121095, at *2
(M.D. Fla. May 15, 2019) (“Because Count I was dismissed, [defendant] was not obligated to
admit or deny the allegations under Count I in its Answer”); Ratigan v. Trogvac, No. 4:CV-08-
1667, 2009 WL 2870669, at *2 (M.D. Pa. Aug. 28, 2009) (the magistrate recommended that the
three defendants only be directed to “respond to paragraphs 80-88 of plaintiff’s second amended
complaint, since paragraphs 17-79 contained allegations related to dismissed claims”); Chivalry
Film Prods., v. NBC Universal, Inc., No. 05 Civ. 5627, 2006 WL 89944, at *4 (S.D.N.Y. Jan. 11,
2006) (defendant need not answer claims that have been dismissed).



                                      9 80 Filed 03/19/21 Page 10 of 19
         Case 7:18-cv-00169-BO Document
Nuisance Arising from CSX’s Intentional Diversion of the Flow of Surface Waters). CSXT is not

required to respond to those dismissed claims, or the factual or legal allegations that are contained

in those counts. Nor can it conceivably advance this case for CSXT to engage in that idle gesture.

       Plaintiffs’ suggestion that CSXT should still be forced to answer dismissed Counts 2, 3 and

4 because they “relate to Count 1” also mischaracterizes their own pleading. Mem. at 12. Plaintiffs

make no attempt to show how the allegations in Counts 2, 3, and 3 “relate” to Count 1, nor does

the Amended Complaint incorporate any allegations from Counts 2, 3, or 4 into Count 1. To the

contrary, the Amended Complaint states before Count 1 that “This complaint should be construed

so as to incorporate all facts above into each cause of action stated below.” Am. Compl. ¶ 233.

Count 1 does not purport to incorporate any allegations that come after that count.

       To the extent plaintiffs contend that CSXT should hunt throughout the dismissed counts

for allegations that may somehow “relate” to Count 1, the complaint is an improper shotgun

pleading. Had plaintiffs been genuinely confused about which of their allegations were dismissed

and which survive, or otherwise confused about the Answer, they could have taken up the offer of

CSXT counsel to spend whatever time plaintiffs would care to take to walk through the Answer,

line by line, in hopes of resolving any supposed ambiguity. Instead, they raced to court. If the

Court believes there is any confusion on this score, CSXT respectfully requests that plaintiffs be

invited to replead their complaint to conform to this Court’s order and the order of the Fourth

Circuit.

       CSXT’s Answer satisfies Rule 8. Plaintiffs fail to show otherwise and certainly have not

established the “significantly egregious violation” of the rules necessarily “to justify granting

[plaintiffs’] Rule 12(f) motion to strike the answer or requiring a repleading of it.” Farrell, 342 F.

Supp. 2d at 441.




                                       10 80 Filed 03/19/21 Page 11 of 19
           Case 7:18-cv-00169-BO Document
    II.   CSXT SUFFICIENTLY PLEADS ITS AFFIRMATIVE DEFENSES. 4

          A.     The Challenged Defenses Satisfy Pleading Requirements

          Plaintiffs argue that seven of CSXT’s affirmative defenses are not sufficiently pled. Mem.

at 7-10 (seeking dismissal of Affirmative Defense Nos. 3, 4, 6, 7, 8, 10, and 11). Plaintiffs contend

that the plausibility standard of Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) applies to CSXT’s defenses. Id. at 7. They cite to this Court’s

decisions in McGinity v. USAA Fed. Sav. Bank, No. 19-CV-560, 2020 WL 1867386 (E.D.N.C.

Apr. 14, 2020) and Vandevender v. Blue Ridge of Raleigh, LLC, No. 14-CV-150, 2015 WL 355281

(E.D.N.C. Jan. 27, 2015), which both follow Racick v. Dominion Law Assoc., 270 F.R.D. 228, 234

(E.D.N.C. 2010). Id. Respectfully, those cases no longer reflect the weight of authority.

          In Racick, the court observed that at the time (2010), the majority of courts in other

jurisdictions had applied the Twombly/Iqbal standard to affirmative defenses. The Racick court

chose to follow that trend. But this is no longer the case. See U.S. Commodity Futures Trading

Comm’n v. U.S. Bank, N.A., No. 13-cv-2041, 2014 WL 294219, at *10 (N.D. Iowa Jan. 27, 2014)

(“At first, the majority of district courts extended the pleading standard articulated in Twombly and

Iqbal to affirmative defenses, but this is now the minority position.”); see also Hanson v. Rhode

Island’s Only 24 Hour Truck & Auto Plaza, Inc., 287 F.R.D. 119, 122 (D. Mass. 2012).

Accordingly, the foundational underpinning of Racick and its progeny is no longer sound, and

those decisions are due to be reconsidered.

          “The Fourth Circuit has recognized that ‘[a]n affirmative defense may be pleaded in

general terms and will be held to be sufficient . . . as long as it gives plaintiff fair notice of the


4
  CSXT withdraws its fifth affirmative defense and its ninth affirmative defense, which relate to
the dismissed tort-based causes of action. We now presumably can be certain plaintiffs are not
seeking somehow to revive or restate those dismissed claims.



                                       11 80 Filed 03/19/21 Page 12 of 19
           Case 7:18-cv-00169-BO Document
nature of the defense.’” Guessford, 918 F. Supp. 2d at 468 (quoting Clem v. Corbeau, 98 F App’x

197, 203 (4th Cir. 2004) (alterations in original). Accordingly, although the Fourth Circuit has not

directly confronted the question of whether Twombly and Iqbal apply to affirmative defenses, the

clear weight of authority among district courts in the Fourth Circuit holds that the heightened

pleading standards of Twombly and Iqbal do not apply to affirmative defenses. See, e.g., Ali v.

Equifax Info. Servs., LLC, No. 20-CV-173, 2020 WL 6049908, at *4 n.5 (E.D.N.C. Oct. 13, 2020);

Nexus Tech., 2020 WL 5723756, at *2; Tippman Eng’ing, LLC v. Innovative Refrigeration Sys,

Inc., No. 19-cv-000087, 2020 WL 1644985, *2 (W.D. Va. Apr. 2, 2020); Drapkin v. Mjalli, 441

F. Supp. 3d 145, 151 (M.D.N.C. Feb. 20, 2020); Liles v. Wyman, No. 18-CV-210, 2019 WL

5677930, at *3 (E.D.N.C. Oct. 31, 2019); Arora, 2018 WL 1597705, at *14; Viper Publ’g,. LLC

v. Bailey, No. 17-CV-00314, 2018 WL 3114536, at *5 (W.D.N.C. June 25, 2018); Orshal v.

Bodycote Thermal Processing, Inc., No. 15CV674, 2016 WL 4007610, at *2 (M.D.N.C. July 26,

2016); Collins v. First Fin. Servs., Inc., No. 14-CV-288, 2015 WL 6449304, at *4 (E.D.N.C. Oct.

23, 2015); Keith Bunch Assocs., LLC v. La-Z-Boy Inc., No. 14-cv-850, 2015 WL 4158760, at *2

(M.D.N.C. July 9, 2015); Microspace Commc’ns. Corp. v. Guest-Tek Interactive Entmt., Ltd., No.

14-CV-535, 2015 WL 4910134, at *4 (E.D.N.C. Aug. 17, 2015); Narbona v. Micron Precision

LLC, No. 14-cv-00060, 2014 WL 1875038, at *1-2 (W.D.N.C. May 9, 2014); Snow v. Glob. Credit

& Collection Corp., No. 13-CV-721, 2014 WL 5781439, at *1 (E.D.N.C. Nov. 6, 2014); Coach,

Inc. v. Sun Super Market, Inc., No. 13-CV-679, 2014 WL 545948, at *2 (E.D.N.C. Feb. 10, 2014);

Aguilar-Gamas v. Scott Farms, Inc., No. 13-CV-447, 2014 WL 12769404, at *3 (E.D.N.C. Jan. 6,

2014); Guessford, 918 F. Supp. 2d at 468.




                                     12 80 Filed 03/19/21 Page 13 of 19
         Case 7:18-cv-00169-BO Document
       As the court explained in Snow, 2014 WL 5781439, at *1 (E.D.N.C. Nov. 6, 2014),

different rules – and correspondingly different pleading standards – apply to complaints and

affirmative defenses:

               Federal Rules of Civil Procedure 8(b) and 8(c) govern defenses and
               affirmative defenses, and require only that a party “state in short and
               plain terms it defenses to each claim asserted against it,” Fed. R.
               Civ. P. 8(b)(1)(A) and “affirmatively state any avoidance or
               affirmative defense,” Fed. R. Civ. P. 8(c)(1). This language differs
               markedly from the language of Rule 8(a)(2), which requires “a short
               and plaint statement of the claim showing that the pleader is entitled
               to relief.” (emphasis added).

Twombly and Iqbal do not address affirmative defenses or Rule 8(b)(1)(A); they address only the

plaintiff’s pleading obligations under Rule 8(a)(2). See Aquilar-Gamas, 2014 WL 12769404, at

*3. 5 The differing language in the respective pleading rules reflects the different positions of

plaintiffs and defendants – plaintiffs “have more time to develop factual support for their

contentions,” while defendants typically have only 21 days to answer, “and defendants are not

responsible for ‘unlocking the doors of discovery’ as are plaintiffs.” Snow, 2014 WL 5781439, at

*2 (quoting Aquilar-Gamas, 2014 WL 12769404, at *3). As another district court in this Circuit

observed:

               [B]y filing the complaint, the plaintiff “invokes the jurisdiction of
               the federal courts in the first instance.” “The primary function of
               imposing a pleading standard on a plaintiff in the first instance is to
               ensure that ‘largely groundless claims’ are not made up to ‘take up
               the time of a number of other people.’” On the other hand,
               affirmative defenses do not invoke the jurisdiction of the court and,
               at least technically, do not expose plaintiffs to liability. Therefore,
               judicial economy and equity depend on screening complaints more
               than they do on screening affirmative defenses.



5
  See also Lopez v. Asmar’s Mediterranean Food, Inc., No. 10CV1218, 2011 WL 98573, at *2
(E.D.Va. Jan. 10, 2011) (“Twombly and Iqbal did not introduce the requirement of showing
entitlement to relief under Rule 8(a)(2), they interpreted it…. And they did this by interpreting
language that is not present in Rule 8(b)(1)(A).”) (alteration in original).



                                     13 80 Filed 03/19/21 Page 14 of 19
         Case 7:18-cv-00169-BO Document
Lockheed Martin Corp. v. U.S., 973 F. Supp. 2d 591, 975 (D. Md. 2013) (internal citations).

          Under Rule 8(b)(1)(A), affirmative defenses are sufficient if they are pled in general terms,

provide fair notice, and are not invalid as a matter of law. Garey, 2018 WL 4688389, at *5. CSXT’s

Answer puts plaintiffs on notice as to the nature of CSXT’s affirmative defenses, and plaintiffs do

not contend otherwise. Plaintiffs also do not contend that these seven defenses are per se invalid

or irrelevant to the remaining claim in this action. Accordingly, plaintiffs’ motion to strike should

be denied. See, e.g., Snow, 2014 WL 5781439, at *2 (refusing to strike affirmative defenses where

the sole ground for plaintiffs’ challenge was that they were based on insufficient allegations

because “[a]dditional factual allegations at this stage are not necessary.”); Viper Publ’g., 2018 WL

3114536, at *5 (denying motion to strike allegedly insufficient defenses where, “in light of the

allegations contained in the Complaint, it is clear that such a violation, if proven, would qualify as

a valid defense to [plaintiff’s] breach of contract claims.”); Garey, 2018 WL 4688389, at *6

(denying motion to strike affirmative defenses on the ground that they are “insufficient” because

“at this early stage of the litigation in which discovery has not yet commenced, the Court is not

convinced that there are no set of circumstances under which the affirmative defenses at issue

could succeed at trial).

          B.     Plaintiffs Exalt Form Over Substance

          Whatever the applicable pleading standard, plaintiffs cannot genuinely be confused by the

purpose or meaning of CSXT’s affirmative defenses.

          For starters, several of CSXT’s defenses have already been the subject of extensive briefing

in CSXT’s motion to dismiss and in response to plaintiffs’ Fourth Circuit appeal. See Mot. to

Dismiss; see also Br. of Appellee, Edwards et al. v. CSX Trans., Inc., No. 19-1782 (4th Cir.), Dkt.

No. 33.




                                       14 80 Filed 03/19/21 Page 15 of 19
           Case 7:18-cv-00169-BO Document
       Further, each of the challenged defenses is core to this case, and plain as day.

               Third Defense: Some or all of the plaintiffs’ claims are or may be
               barred, extinguished, or the relief they seek limited because the
               damages or injuries alleged are the result of pre-existing, intervening
               or superseding causes, or other acts beyond CSXT’s control.
               Answer at 56, ¶ 3.

       Plaintiffs assert rights under a forty-year-old contract that, at most, granted an easement to

local government. CSXT’s position is that plaintiffs can have no rights if local government opted

not to act on that easement. That failure to act is a “pre-existing, intervening or superseding cause.”

Id. Further, this case seeks to hold CSXT responsible as flood protection agent for the city of

Lumberton. CSXT’s position is that that responsibility in fact belongs to city and state government,

not to private parties, and that the flooding in question was an Act of God. Insofar as flooding

occurred or was exacerbated by governmental acts or failures to act, or is the result of an Act of

God, then those are “pre-existing, intervening or superseding causes.” Id. CSXT is entitled to

pursue this defense.

               Fourth Defense: Some or all of the plaintiffs failed to mitigate,
               minimize, or avoid alleged damages or losses, and any recovery
               must be reduced by corresponding sums. Answer at 56, ¶ 4

       A party claiming breach of contract has an obligation to take reasonable steps to avoid or

mitigate harm. Insofar as plaintiffs did not take such steps, and incurred additional damages or

losses as a result of that failure (or caused others to incur such damages), their recovery must be

limited accordingly. This is especially appropriate where plaintiffs’ theory of causation is that

private upstream landowners are responsible flood protection guardians of downstream

landowners. CSXT is entitled to pursue this defense.

               Sixth Defense: Some or all of plaintiffs’ claims are or may be barred
               by the equitable doctrines of estoppel, waiver, laches, repose and/or
               related equitable and other comparable doctrines. Answer at 56, ¶ 6.




                                     15 80 Filed 03/19/21 Page 16 of 19
         Case 7:18-cv-00169-BO Document
        Plaintiffs seek relief under a forty-year-old contract to which they are not parties. To

CSXT’s knowledge, none of these plaintiffs ever, not once during all of those forty-plus years,

took action to claim or assert rights under that contract before the initiation of this lawsuit. North

Carolina has settled doctrines of law that forbid stale claims, and that hold as a matter of sound

public policy that at some point even contract claims must come to an end. See, e.g., N.C. Gen.

Stat. Ann. § 1-50(a)(5); N.C. Gen Stat. Ann. § 1-52(16). CSXT is entitled to pursue such defenses.

                Seventh Defense: Plaintiffs’ various separate and distinct claims are
                improperly joined together and should be severed and proceeded
                with separately and/or through separate trials. Answer at 56-57, ¶ 7.

        Plaintiffs are 14 different individuals and businesses who seek a single trial on their

separate claims involving different storm events. Should discovery reveal that common questions

of law or fact do not pertain to all plaintiffs or that all plaintiffs’ claims do not arise from the same

occurrence, those separate and distinct claims are appropriately severed to proceed separately in

accordance with Rule 20. CSXT is entitled to pursue this defense.

                Eighth Defense: Plaintiffs’ recovery, if any, should be reduced by
                any collateral payments. Answer at 57, ¶ 8.

        Plaintiffs’ claims are for flood damage. Plaintiffs may have received insurance payments

for flood damage, or FEMA reimbursement, or other financial assistance. Such contributions

would be “collateral payments,” which would offset plaintiffs’ potential recovery in a breach of

contract action such as this. See RPR & Assocs., Inc. v. Univ. of N. Carolina-Chapel Hill, 570

S.E.2d 510, 519 (N.C. Ct. App. 2002). Notably, CSXT does not today know whether any of this

occurred. This is why this affirmative defense speaks conditionally, as “if any.” Answer at 57, ¶

8. CSXT is entitled to pursue this defense.




                                     16 80 Filed 03/19/21 Page 17 of 19
         Case 7:18-cv-00169-BO Document
       Finally:

               Tenth Defense: Plaintiffs lack standing to assert some or all claims
               against CSXT. Answer at 57, ¶ 10.

               Eleventh Defense: Plaintiffs are not intended beneficiaries of any
               contract. Answer at 57, ¶ 11.

       CSXT’s position that plaintiffs lack standing as non-parties to the Tri-Party agreement was

the subject of extensive briefing and oral argument before both this Court and the Fourth Circuit.

Plaintiffs cannot in good faith claim to lack notice of these defenses, or purport not to understand

CSXT’s position. CSXT is entitled to pursue these defenses.

       In short, it requires no imagination at all to understand CSXT’s affirmative defenses. If

plaintiffs thought otherwise, again, they should have taken up CSXT on its good-faith offer to walk

line-by-line through the Answer to put any and all confusion to rest. Instead, they raced to court.

III.   PLAINTIFFS FAIL TO DEMONSTRATE PREJUDICE.

       Plaintiffs’ Motion fails for the independent reason that they make no attempt to carry their

heavy burden to demonstrate that they would be prejudiced if the Motion is denied. See Hinkle,

2018 WL 1511177, at *1. Plaintiffs’ conclusory assertions that they will need to conduct discovery

on CSXT’s affirmative defenses (Mem. at 8) do not demonstrate the type of prejudicial harm that

a moving party must show to satisfy Rule 12(f). See, e.g., Lockheed Martin, 973 F. Supp. 2d at

596. There is no dispute that the challenged defenses are valid as a matter of law and that they are

relevant to this action. See Mem.; see also Hinkle, 2018 WL 1511177, at *1-2 (no prejudice where

the asserted defenses are not “irrelevant,” “frivolous,” or “so unrelated to plaintiffs’ claims as to

be unworthy of any consideration as a defense . . . .”) (citations and internal quotations marks

omitted). Plaintiffs’ failure to establish prejudice is fatal to their Motion. See Godfredson v. JBC

Legal Grp., P.C., 387 F. Supp. 2d 543, 547-48 (E.D.N.C. 2005) (Rule 12(f) motions to strike are




                                     17 80 Filed 03/19/21 Page 18 of 19
         Case 7:18-cv-00169-BO Document
“often . . . denied even when literally within the provisions of Rule 12(f) where there is no showing

of prejudicial harm to the moving party.”) (citations and internal quotation marks omitted).

IV.    IN THE ALTERNATIVE, THE COURT SHOULD GRANT LEAVE TO AMEND.

       Plaintiffs’ Motion is meritless and should be denied. In the event the Court finds otherwise,

CSXT requests leave to amend its answer and affirmative defenses. See McGinity, 2020 WL

1867386, at *2 (granting defendant leave to amend its answer and affirmative defenses); see also

Vandevender, 2015 WL 355281, at *2; Racick, 270 F.R.D. at 232.

                                         CONCLUSION

       CSXT respectfully requests that the Court deny plaintiffs’ Motion.

March 19, 2021                                Respectfully submitted,

                                              /s/ April N. Ross
                                              April N. Ross
                                              N.C. State Bar No. 35478
                                              Scott L. Winkelman
                                              Crowell & Moring LLP
                                              1001 Pennsylvania Avenue NW
                                              Washington, D.C. 20004
                                              Telephone: (202) 624-2500
                                              Facsimile: (202) 628-5116
                                              Email: aross@crowell.com
                                              Email: swinkelman@crowell.com

                                              Counsel for CSX Transportation, Inc. by Special
                                              Appearance


                                              /s/ Henry L. Kitchin, Jr.
                                              Henry L. Kitchin, Jr.
                                              N.C. State Bar No. 23226
                                              MCGUIREWOODS LLP
                                              Post Office Box 599 (28402)
                                              Wilmington, North Carolina 28401
                                              Telephone: (910) 254-3800
                                              Facsimile: (910) 254-3900
                                              Email: hkitchin@mcguirewoods.com

                                              Counsel for CSX Transportation, Inc.



                                     18 80 Filed 03/19/21 Page 19 of 19
         Case 7:18-cv-00169-BO Document
